COOK, Judge
(dissenting):
In my opinion, the evidence demonstrates that Sergeant Skinner was sufficiently familiar with the particular methods of operation of the 19th Hole Pawn Shop to qualify him to authenticate the pawnshop ticket offered in evidence.
Sergeant Skinner testified that he was in charge of the pawnshop detail, which had responsibility for checking all pawnshops in the area of Fort Hood, Texas. He had made “regular rounds” of the shops in the area and had personally witnessed pawning transactions. He stated he was “familiar with” the general operation of pawnshops and described a typical transaction, which began with the shopkeeper’s examination of the article submitted for pawn, including presentation by the customer of an identification card, which could be a “military ID” or a driver’s license, and concluded with the completion of a pawn ticket, in an original and three carbon copies. He had seen “tickets being made out.”
At this point in Sergeant Skinner’s testimony, defense counsel objected on the ground that “all” of what Skinner had testified to was “irrelevant, unless [he] saw the transaction involving the accused, if there even was a transaction involving the accused.” The objection was overruled correctly, I believe. Skinner’s testimony had indicated his familiarity with the method of operation and recordkeeping of a particular kind of business in the area. As I shall note presently, proof of his expertise in this regard was important to his later testimony about his acquisition of the pawn ticket in question. That Skinner was not a witness to the “transaction involving the accused” did not preclude his qualification as an expert on pawning procedures in general, or affect his competency to lay a foundation for the admission into evidence of a particular pawn ticket. As the Manual for Courts-Martial notes, and the majority opinion acknowledges, “lack of personal knowledge” of a fact recorded in a business record, even on the part of the maker of the record, does not affect the admissibility of the record. Manual for Courts-Martial, United States, 1969 (Rev.), paragraph 144c.
*330After the defense objection was overruled, Skinner was examined as to his knowledge of the method of doing business at the 19th Hole Pawn Shop. Because it is crucial to my disagreement with the majority’s conclusion that Skinner’s knowledge was only of the method of operation “of the industry in general, as opposed to addressing that of this particular enterprise,” I set out a crucial portion of his testimony on this point.
TC: Have you seen this procedure [the making out of tickets] being followed at the 19th Hole Pawn Shop?
A: Yes, sir. I am familiar specifically with the 19th Hole.
Q: Have you ever seen them follow any other procedure?
A: No, I have not.
Skinner’s testimony indicates that for about a 4-month period prior to the date on the pawnshop record in issue, he visited the 19th Hole Pawn Shop “[o]n the average of about twice a week.” He knew that, in completing a pawn ticket, all of the 40-odd pawnshops followed a procedure that was “required” for such establishments in the area. Shop tickets were “printed” in booklets which provided for an original and three copies. The original was given to the person pawning an article; “a hard copy” was retained in the shop in an alphabetical file system; a second copy was kept in a numerical file system; and the “final copy,” pink in color, was for the police. The pawn ticket admitted as prosecution exhibit 3 was obtained by Skinner from the manager of the shop, who, in Skinner’s presence, extracted it from the police copies in the shop files. Skinner identified that “particular batch of tickets” by its color. The ticket is a printed form with various blanks filled out in handwriting. The exhibit is reproduced below.1
It is suggested that defense counsel’s cross-examination of Skinner so undermined his direct testimony to the effect he was “familiar specifically” with the business procedures of the 19th Hole Pawn Shop and had never seen them “follow any other procedure” as to require that the whole of his testimony be disregarded as a legal conclusion. The pertinent part of the cross-examination is as follows:
Q: On how many occasions have you see 19th Hole personnel make a pawn shop transaction?
*331A: It’s impossible to give an exact number as the 19th Hole is a very busy shop. It does a lot of business.
Q: While you are there, you are watching what they are doing?
A: Most of my work is connected with their files. I work by their counter, and quite frequently I am asked to move, so they can get at the files themselves, while they are conducting business.
Q: You’re not paying attention to exactly how they are conducting their business?
A: No, it would be impossible to watch them while I am conducting my own business.
Q: Can you honestly say that Prosecution Exhibit 3 . [sic] how sure are you that that exhibit was made in the regular course of business? Would you say there is a possibility that perhaps it wasn’t?
A: My honest opinion is that it was, sir. There is a possibility that it wasn’t.
Authentication of a business record requires proof of two circumstances: (1) that the record was made in the regular course of business; and (2) that it was the regular course of business to make that record. I am satisfied that the first circumstance was proved by Sergeant Skinner’s testimony. Not only did he testify to the general procedure followed in pawnshops for the recording of a pawn transaction, but he knew “specifically” the procedure followed by the 19th Hole Pawn Shop. His knowledge was founded upon twice-a-week visits to the shop and his observation of actual transactions in the shop. Although not an employee of a business, a person possessed of personal knowledge of the recordkeeping operations of that business, especially if the practices of the business follow those of others in the same business and those general practices are known to the individual, is, in my opinion, competent to testify as to the procedures followed by the business in its recordkeeping. Sergeant Skinner’s knowledge of the method of operation of the 19th Hole Pawn Shop was founded on personal knowledge, as distinguished from hearsay.
Skinner conceded “a possibility” that the prosecution exhibit in issue was not made in the regular course of business, but the law does not demand absolute certitude on the part of a witness. Even as to findings of guilty, the requirement of proof for conviction is proof beyond a reasonable doubt, not all doubt. As the Court has recognized, an “honest and cautious witness” can properly refuse “to accord absolute certainty” to an essential part of his testimony, without thereby destroying it. United States v. Parham, 14 U.S.C.M.A. 161, 165, 33 C.M.R. 373, 377 (1963); Davis v. United States, 78 F.2d 501 (10th Cir. 1935); accord, United States v. Scott, 22 U.S.C.M.A. 500, 47 C.M.R. 917 (1973). The principle is particularly applicable here as the issue is not guilt but the predicate for the admission of evidence, a matter that is decided by the trial judge on the basis of the preponderance of the evidence. United States v. Mewborn, 17 U.S.C.M.A. 431, 436, 38 C.M.R. 229, 234 (1968). In my opinion, Skinner’s concession did not so detract from his testimony indicating the record was made in the regular course of business as to require, as a matter of law, that the trial judge exclude the record from evidence.
Implied in footnote 14 of the majority’s opinion is the view that to allow testimony by a law enforcement officer like that of Skinner’s is ill advised. The reliance of the majority upon a quotation from the Court’s opinion in United States v. Evans, 21 U.S.C.M.A. 579, 582, 45 C.M.R. 353, 356 (1972), does not, in my opinion, support the use made of it. Some portions of a report by a law enforcement agency or officer may be inadmissible because expressive of opinion or made for the purpose of prosecution, but all such reports are not inherently untrustworthy because they are made by law enforcement officers. Excluding the inadmissible matter, such reports can qualify as business or official records. United States v. Miller, 23 U.S.C.M.A. 247, 49 C.M.R. 380 (1974). In any event, we are not dealing here with a police report as to the operation of its own, or some other, business, but with *332testimony as to the operation of the 19th Hole Pawn Shop by a person who personally witnessed its operation on numerous occasions. Whether policeman or employee, an eyewitness to the operations of a business is competent to testify as to what he has seen. Skinner’s testimony convinces me that the record he produced in court, the printed text of which identifies it with the 19th Hole Pawn Shop and which Skinner said came from the records of the shop and was given to him by its manager, impel me to the conclusion that the record was made in the regular course of business. United States v. Evans, supra, 21 U.S.C.M.A. at 581, 45 C.M.R. at 355. See also United States v. Stone, 13 U.S.C.M.A. 52, 32 C.M.R. 52 (1962).
As to the requirement that it was the regular course of business of the 19th Hole Pawn Shop to make the record, the quoted extract from Sergeant Skinner’s testimony demonstrates that during the many times he visited the shop before the date on the record in issue, he had witnessed preparation of a record for property taken in pawn and he had never “seen them follow any other procedure.” I believe the trial judge could infer, as I do, that a procedure undeviatingly followed for over a period of 4 months is probably the required procedure for the business. The inference is strengthened beyond reasonable doubt by Skinner’s further testimony that the pink copy for the police department was “required.” In footnote 16 of its opinion, the majority indicates that Skinner “denied the existence of any statewide requirements.” I do not read Skinner’s testimony that way. He was asked whether the police department’s copy was required in all pawnshops in the state; the answer was, “I can’t say that it is, no. They are required in the pawn shops covered by us alone.” It may be that Skinner might not have known that a state statute was the basis for the requirement that the record be kept, but he left no doubt that all the shops in the area, including the 19th Hole Pawn Shop, were obligated by law to report the information on the fourth and final copy of a pawn transaction.
Despite the fact that Texas law does require a record of the kind in issue, a matter which an appellate tribunal can judicially notice, the majority suggests that the 19th Hole Pawn Shop might “well have required more of itself.” (Emphasis in original.) In my opinion, that possibility is expressly negated by Skinner’s testimony and the pawnshop record. But, as I have already noted, the consistent and uniform practice that Skinner observed at the 19th Hole Pawn Shop removes the basis for any speculation that the shop prescribed a course of action for the preparation of a pawn record significantly different from that reflected in the entries of the card in issue. The police department copy, which the manager of the 19th Hole Pawn Shop extracted from the shop’s files and turned over to Skinner, shows that every blank associated with the taking of an article in pawn is completely filled in. On its face, therefore, the record demonstrates that nothing more remained to be done in the recordkeeping process for a pawn transaction. See United States v. Evans, supra, 21 U.S.C.M.A. at 581, 45 C.M.R. at 355.
I would affirm the decision of the U.S. Army Court of Military Review.